IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-11153
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

WILFREDO PRIETO

                  Defendant - Appellant

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                     USDC No. 4:00-CR-239-23-A and
                        USDC No. 4:01-CR-88-1-A
                          - - - - - - - - - -
                             March 1, 2002

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Wilfredo Prieto appeals from his sentence following his

guilty-plea conviction for two counts of possession with intent

to distribute approximately 43.6 pounds of a substance containing

marijuana.     He argues that the district court erred by increasing

his sentence for obstruction of justice and by failing to

decrease his sentence for acceptance of responsibility.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.     The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11153
                                -2-

district court did not clearly err by holding that Prieto

warranted application of the obstruction-of-justice adjustment.

See United States v. Upton, 91 F.3d 677, 687 (5th Cir. 1996).

The district court also did not err by holding that Prieto did

not warrant an adjustment for acceptance of responsibility.     See

United States v. Lujan-Sauceda, 187 F.3d 451, 451-52 (5th Cir.

1999).   Accordingly, the district court’s judgment is AFFIRMED.